-■OPINION. CocKRiLL, C. J. In view of the principles announced in Fink v. Ehrman Bros., 44 Ark. 310, and Gauss Sons v. Doyle & Co., 46 Id. 122, we cannot say that the circuit judge who heard the evidence .and tried the issue, was not warranted in sustaining the attachment. The •question was one of fact, and upon the authority of those cases, the courts conclusion may be easily justified. There is no evidence in the record to sustain the con-, fention that the plaintiffs in the attachment induced Ward to execute the mortgage .. . ,,. . , Hicks appears clearly and unequivocally as plaintiff; in. the body or the complaint. It isimmaterial that his name,, •does not appear in the caption. If others, who were supposed to be interested in tbe notes sued on with him, were improperly joined" as plaintiffs, the objection should have been made in proper time in the trial court.. In no event did it concern the interpleader, Collins. Sannoner v. Jacobson, 47 Ark., 31. Affirm.